UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4122



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


NATHANIEL GREEN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-04-677)


Submitted:   September 29, 2005           Decided:   October 5, 2005


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathaniel Green, Appellant Pro Se. Alan Hechtkopf, John Hinton,
III, M. Kendall Day, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Nathaniel Green appeals his conviction for several counts

of filing false tax documents, in violation of 26 U.S.C. § 7206(1)

(2000), aiding and assisting in the preparation of false tax

documents,      in    violation    of    26   U.S.C.     §   7206(2)   (2000),   and

obstruction of justice, in violation of 18 U.S.C. § 1503 (2000).

Green was sentenced to thirty-six months of imprisonment, to be

followed by three years of supervised release.

              Green, representing himself on appeal as he did below,

raises      several   challenges        to   his   conviction.     Because     these

arguments are baseless,* we deny Green’s motion for transcript at

government expense and affirm Green’s conviction. We dispense with

oral       argument   because     the    facts     and   legal   contentions     are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                          AFFIRMED




       *
      Green argues: (1) that he removed any “presumption of power
of attorney that the United States government” had on him; (2) that
he declared that he is of the Washitaw Muurs nationality, rather
than a U.S. citizen; (3) that he revoked all signatures and powers
of attorney of previously filed W-4 forms and state and local tax
forms; (4) that he emancipated himself from his government-issued
birth certificate in accordance with the Uniform Commercial Code;
and (5) that the government’s use of his name violates a copyright
as the name is a trade name under the Uniform Commercial Code.

                                         - 2 -